AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                v.                                         (For Offenses Committed On or After November I. 1987)



             Juan Jose Manuel Dominguez-Silva                              Case Number: 3: 19-mj-20184-LL

                                                                           Erik Richard Bn.uJu~e~r----·------1
                                                                                                              F~LE
                                                                           Defendant's Attorney


REGISTRATION NO. 82317298
                                                                                                                 JAN 16 2019
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint                                                         CLERK. U S. DISTRICT COURT
                                                                                                                      -- iCT OF    CAl..IFORNIA
 D was found guilty to count(s)                                                                         DE!=>UTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                1


 D The defendant has been found not guilty on count( s)
                                                        --------------------
 0 Count(s)                                                dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                                                                               a
                                                                         Tuesday, January 15, 2019
                                                                         Date of Imposition of Sentence
                                                                                /J
                                                                             IA'~                  /y/
                                                                                                              ./~
                                                                            llt1 1           ;1

                                                                                          YI l :Ji/
                                                                         HONORABL'E ROBERT N. BLOCK
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                   3: 19-mj-20184-LL
